 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2


DIRECTORSHIP AGREEMENT




THIS DIRECTORSHIP AGREEMENT (“Agreement”) is made as of the 4th day of October
2010, by and between TC Power Management Corp., a Nevada corporation (the
“Company”), and Steven A. Sanders (the “Director”).


W I T N E S S E T H:


WHEREAS, the Company desires to retain the services of the Director in the
manner hereinafter specified in its business, thereby retaining for the Company
the benefit of the Director's business knowledge and experience and also to make
provisions for the payment of reasonable and proper compensation to the Director
for such services; and


WHEREAS, the parties have agreed to enter into this Agreement subject to the
terms and conditions herein; and


WHEREAS, the Director is willing to be appointed by the Company as a director
and to perform the duties incident to such upon the terms and conditions
hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
representations herein contained, the Company and the Director mutually agree as
follows:
 
AGREEMENT


ARTICLE I
APPOINTMENT


Section 1.1                      Appointment.  Commencing on the date hereof,
the Company shall appoint the Director to the Company’s board of directors, and
the Director shall accept such appointment, upon the terms and subject to the
conditions hereinafter set forth.
 
ARTICLE II
TERMS OF EMPLOYMENT; COMPENSATION AND BENEFITS


Section 2.1                      Term.  The Director shall serve until otherwise
replaced in accordance with the laws of the state of Nevada and the Company’s
Articles of Incorporation and By-Laws.


Section 2.2                      Compensation.  The Company shall pay, and the
Director shall accept as full consideration for the services to be rendered
hereunder, and the covenants entered into hereunder, 37,500 (150,000 post split)
shares of Common Stock of the Company per year (the “Compensation Shares”).  The
Compensation Shares are to be paid at the start of each year of service (the
“Payment Date”) with the first payment of Compensation Shares to be paid on the

 
 

--------------------------------------------------------------------------------

 



date hereof and subsequent payments to be made on the anniversaries hereof.  The
number of Compensation Shares shall be adjusted accordingly upon any forward or
reverse stock split, share dividend or any share exchange or other transaction
applicable to all holders of common stock.


If during the first three years of this Agreement, the Company removes the
Director from the board of Directors for any reason other than Cause (as defined
below), the Company shall immediately deliver to the Director any Compensation
Shares that would have been delivered in those three years but for the fact that
applicable Payment Date had not yet occurred.  Additionally, if during the first
three years of this Agreement, there is a Change of Control (as defined herein)
other than a Change of Control that occurs within six months of the date hereof,
the Company shall deliver to the Director prior to such exchange any
Compensation Shares that would have been delivered in those three years but for
the fact that applicable Payment Date had not yet occurred.  Under no
circumstances (including the Director’s failure to serve as a Director for a
full year for which Compensation Shares have been delivered) shall the Director
be required to return any Compensation Shares that have been paid.


 
Section 2.3                      Definitions.



(a)
“Cause” shall be defined as the occurrence of any of the following:



 
(i)
acts of common law fraud against the Company or its affiliates on the part of
the Director;



        (ii)
the conviction after the exhaustion of all appeals by the Director of a felony
involving moral turpitude or the entry of a plea of nolo contendere for such a
felony;



        (iii)  
a material violation by the Director of his responsibilities set forth herein
which is willful and deliberate; provided, however, that prior to the
determination that "Cause" under this Section has occurred, the Company shall:
(A) provide to the Director in writing, in reasonable detail, the reasons for
the determination that such "Cause" exists, (B) afford the Director a reasonable
opportunity to remedy any such breach, (C) provide the Director an opportunity
to be heard prior to the final decision to terminate the Director’s appointment
hereunder for such "Cause" and (D) make any decision that such "Cause" exists in
good faith; or



 
(iv)
a material violation of the Company's policies and procedures as in effect from
time to time.



(b)           “Change in Control” shall mean:


 
(i)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than the current principal
stockholders of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (A) the then


 
 

--------------------------------------------------------------------------------

 



 
outstanding shares of the Company’s Common Stock (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of members
of the Board or board of any corporate successor to the business of the Company
(the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control: (1) any acquisition by the Company, or (2) any acquisition
by any Person pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (c) below; or



 
(ii)
Consummation after the date of this Agreement of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Securities
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then Outstanding Company Securities and the
Outstanding Company Voting Securities, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Securities and Outstanding Company Voting Securities, as the
case may be, (B) no Person (excluding any Director benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then Outstanding Company Securities and the
Outstanding Company Voting Securities resulting from such Business Combination
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such Person had an ownership position in
excess of such fifty percent (50%) of the Outstanding Company Voting Securities
prior to the Business Combination or (C) at least a majority of the members of
the board of the entity resulting from such Business Combination were members of
the Incumbent Board or Persons who replaced such Incumbent Board without causing
a Change in Control pursuant to Section (b) above at the time of the execution
of the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or



 
(iii)
Approval by the security holders of the Company of a complete liquidation or
dissolution of the Company.





ARTICLE III
TERMINATION


Section 3.1                      Termination.



 
 

--------------------------------------------------------------------------------

 



This Agreement will terminate:


(a)           at the Company’s discretion for Cause;


(b)           upon the Director’s resignation from the board of directors;


(c)           by the death of the Director; and


(e)           by written notice from the Company to the Director in the event
that during the term hereof the Director shall become “permanently disabled” as
the term “permanently disabled” is hereinafter fixed and defined. For purposes
of this Agreement, “permanently disabled” shall mean (i) the Director is unable,
by reason of accident, physical or mental infirmity or other causes beyond his
control, to satisfactorily perform duties then assigned to him or such reduced
duties which the Company is willing to assign to him for a continuous period of
one hundred eighty (180) days or for a total period of one hundred eighty (180)
days, either consecutive or not, in any twelve month period, or (ii) the
Director is unwilling for whatever reason to perform on a full-time basis the
duties then assigned to him for a continuous period of one hundred eighty (180)
days or for a total period of one hundred eighty (180) days, either consecutive
or not, in any twelve month period.  For purposes of this Agreement, the Company
shall determine the existence of “permanent disability”; provided, however, a
determination of “permanent disability” under subsection (i) above may be made
only upon receipt of a certificate of disability from a qualified physician,
selected by the Company, subject to the reasonable approval of Director or his
representative after examination by such physician of the disabled Director;
provided, further, that in the event the Director has failed to substantially
perform his duties for a period of 30 consecutive days as a result of accident
or injury and thereafter refuses to submit to a medical examination at the
request of the Company for a continuous period of one hundred eighty (180) days,
the Director shall be deemed to be “permanently disabled.”  Upon termination
pursuant to this Section 4.1(e), the Company shall, within 30 days of
termination, pay to the Director in complete settlement for relinquishment of
the Director's interest in this Agreement, compensation and benefits payable to
the Company through the end of the calendar month in which termination of this
Agreement occurs, and reimburse Director for all expenses incurred before the
termination of Director’s employment.




ARTICLE IV
MISCELLANEOUS PROVISIONS


Section 4.1                      Governing Law.  The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of New York.  The parties hereto agree that
any dispute brought under this Agreement may only be brought in the state or
federal courts located in New York County, New York and each of the parties
hereto submit to the jurisdiction of the courts therein.

 
 

--------------------------------------------------------------------------------

 





Section 4.2                      Assignment.  This Agreement shall inure to the
benefit of and shall be binding upon the heirs and legal representatives of the
Director and upon the successors and assigns of the Company.  This Agreement is
a personal service contract and it may not be assigned by the Director.


Section 4.3                      Remedies.


(a)                   Termination of this Agreement shall not constitute a
waiver of the Company's or the Director’s rights under this Agreement or
otherwise, nor a release of the Company or the Director from its or his
obligations.


(b)                   The rights and remedies provided each of the parties
herein shall be cumulative and in addition to any other rights and remedies
provided by law or otherwise.  Any failure in the exercise by either party of
his or its right to terminate this Agreement or to enforce any provision of this
Agreement for default or violation by the other party shall not prejudice such
party's right of termination or enforcement for any further or other default or
violation.


Section 4.4                      Entire Agreement; Amendment.  This Agreement
constitutes the entire agreement between the parties respecting the Director's
employment, and there are no representations, warranties or commitments, except
as set forth herein.  This Agreement may be amended only by an instrument in
writing executed by the parties hereto.


Section 4.5                      Notices.  Any notice, request, demand or other
communication hereunder shall be in writing and shall be deemed to be duly given
when personally delivered to an officer of the Company or to the Director, as
the case may be, or when delivered by mail at the addresses set forth below or
such other address as may be subsequently designated in writing:


The Company:                     TC Power Management Corp.
Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Park Ave – 14th Floor
New York, New York 10022
Attn:           William S. Rosenstadt, Esq.
 
The Director:                       Steven A. Sanders
Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Park Ave – 14th Floor
New York, New York 10022


Section 4.6                      Severability.  The provisions of this Agreement
and any exhibits are severable and, if any one or more provisions may be
determined to be illegal or otherwise unenforceable, the remaining provisions
shall be enforceable.  Any partially enforceable provisions shall be enforceable
to the extent enforceable.


Section 4.7                      Gender.  Throughout this Agreement, the
masculine gender shall be deemed to include the feminine and neuter, and vice
versa, and the singular the plural, and vice versa, unless the context clearly
requires otherwise.

 
 

--------------------------------------------------------------------------------

 





Section 4.8                      Freedom To Contract.  The Director represents
and warrants that he has the right to enter into this Agreement and that no
other agreements exist, whether written or oral, which would be in conflict with
any of the terms and conditions of this Agreement.  .


Section 4.9                      Waiver of Breach.  Either party’s waiver of a
breach of any provision of this Agreement by the other shall not operate or be
construed as a waiver of any subsequent breach by such other party. No waiver
shall be valid unless in writing and, in the case of Company, signed by an
authorized officer of the Company.


Section 4.10                    Headings.  Headings in this Agreement are for
convenience only and shall not be used to interpret or construe its provisions.


Section 4.11                    Waiver of Jury Trial.  The Parties hereto waive
the right to a jury with respect to the resolution of any dispute brought in
connection with this Agreement.


Section 4.12.                   Successors; Binding Effect; Third Party
Beneficiaries.  In the event of a future disposition by the Company (whether
direct or indirect, by sale of assets or stock, merger, consolidation or
otherwise) of all or substantially all of its business and/or assets, the
Company will require any successor, by agreement in form and substance
reasonably satisfactory to Director or by operation of law, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such disposition had taken
place.  The foregoing includes the acquisition of the Company by a public shell
in a reverse merger or exchange transaction, in which case this Agreement shall
be assumed by the parent holding company and Director’s duties shall include
those of the Chief Technology Officer of the parent holding company as well as
any subsidiaries thereof, including the Company.  As used in this Agreement,
“the Company” shall mean the Company as herein before defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


Section 4.13.                   Indemnification; Insurance.  Subject to and in
accordance with the provisions of the Certificate of Incorporation of the
Company, which shall not as to the following, except as required by applicable
law, be amended in this regard without Director’s consent, the Company shall
indemnify Director to the fullest extent permitted by the Delaware General
Corporation Law, as amended from time to time, for all amounts (including,
without limitation, judgments, fines, settlement payments, expenses and
attorney’s fees) incurred or paid by Director in connection with any action,
suit, investigation or proceeding arising out of or relating to the performance
by Director of services for, or the acting by Director as a manager, officer or
Director of, the Company, or any other person or enterprise at the Company’s
request.  The Company shall use its commercially reasonable efforts to purchase
and maintain during the Interim Period and the Term directors’ and officers’
insurance with a liability limit of not less than $5,000,000.


Section 4.14.                   Waiver of Conflict.  The Company recognizes that
the Director also provides legal representation to the Company and hereby waives
any conflict that may exist in the negotiation and preparation of this Agreement
between (i) the Company and (ii) the Director and/or the law firm of Sanders
Ortoli Vaughn-Flam Rosenstadt LLP of which he is a partner.  The Company agrees
that any interpretation of this Agreement is to be conducted as if the Company
and the Director equally drafted this Agreement.



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, with due authorization the parties have executed this
Agreement as of the day and year first above written.


THE COMPANY


TC Power Management Corp.
a Nevada corporation
 


By: /s/ Nigel Johnson
                                                                           
Its:    President
                                                                           






DIRECTOR
                    
                        /s/ Steven A. Sanders
Steven A. Sanders
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
